Case 2:20-cv-03276-MWF-MRW Document 36 Filed 09/03/20 Page 1 of 1 Page ID #:678



    1
                                                                           JS-6
    2

    3

    4                       UNITED STATES DISTRICT COURT
    5       CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
    6

    7 KENNETH AND MARILYN COMBS,                 Case No.: 2:20-cv-03276-MWF-MRW
    8              Plaintiffs,
    9                                            ORDER DISMISSING
             vs.                                 DEFENDANT NATIONSTAR
   10                                            MORTGAGE LLC D/B/A MR.
        EXPERIAN INFORMATION                     COOPER
   11 SOLUTIONS, INC., et. al.

   12
                   Defendants.

   13

   14

   15        Pursuant to the stipulation of the Parties, Nationstar Mortgage LLC d/b/a Mr.
   16 Cooper is dismissed with prejudice and each party shall bear its own attorneys’ fees

   17 and costs.

   18        IT IS SO ORDERED.
   19

   20 DATED: September 3, 2020
                                            MICHAEL W. FITZGERALD
   21                                       United States District Judge
   22

   23

   24

   25

   26

   27

   28

                                                1
